DETAILED ACTION

The Information Disclosure Statement(s) filed 08/24/2021 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 9, 11-15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankrithi et al. (EP 2840023 A1).

Regarding claim 2, Sankrithi teaches the invention discussed in claim 1, wherein a position of each of said first stretched quadrant protrusion, said second stretched quadrant protrusion, said third stretched quadrant protrusion, and said fourth stretched quadrant protrusion corresponds to: a vertical axis passing through said central longitudinal axis (while not explicitly depicted, the vertical axis would pass through the central longitudinal axis of the fuselage displayed in Figures 21 and 22), said first tangent point at an intersection between said vertical axis and said interior surface near said top of said fuselage (interior surface near the top of the fuselage can be found in Figures 21 and 22, and comprises a point coincident with the vertical axis), and said second tangent point at an intersection between said vertical axis and said interior surface near said bottom of said fuselage (interior of the bottom of the fuselage can be found in Figures 21 and 22, and comprises a point coincident with a vertical axis); a transverse horizontal axis forming an intersection with said central longitudinal axis and said vertical axis (while not explicitly depicted, a transverse horizontal axis would be formed with the meeting of the central longitudinal axis and vertical axis formed in the aircraft of Figures 21 and 22), said third tangent point at an intersection between said transverse horizontal axis and said interior surface near a port side of said fuselage (port side of the fuselage can be found in Figures 21 and 22 and comprises a point coincident with a horizontal transverse axis), and said fourth tangent point at an intersection between said transverse horizontal axis and said interior surface near a starboard side of said fuselage (starboard side of the fuselage can be found in Figures 21 and 22, and comprises a point coincident with a horizontal transverse axis); and said center of said inscribed circle positioned at said intersection of said transverse horizontal 
Regarding claim 3, Sankrithi teaches the invention discussed in claim 2, wherein: said selected separation distance of said first stretched quadrant protrusion is positioned at an angular separation of about 45 degrees from said transverse horizontal axis and said fourth tangent point (as can be applied to Figures 21 and 22); said selected separation distance of said second stretched quadrant protrusion is positioned at an angular separation of about 135 degrees from said transverse horizontal axis and said fourth tangent point (as can be applied to Figures 21 and 22); said selected separation distance of said third stretched quadrant protrusion is positioned at an angular separation of about 225 degrees from said transverse horizontal axis (as can be applied to Figures 21 and 22); and said selected separation distance of said fourth stretched quadrant protrusion is positioned at an angular separation of about 315 degrees from said transverse horizontal axis (as can be applied to Figures 21 and 22).
Examiner’s note: As currently written in claims 1-3, the separation distance, axes, and angles can read on to most circular, elliptical, and square fuselages in the art. These limitations are very broad. 
Regarding claim 4, Sankrithi teaches the invention discussed in claim 1, wherein said first stretched-quadrant fuselage segment and said second stretched-quadrant fuselage segment are formed integrally with one another (Figure 20 depicts a plurality of fuselage segments formed integrally with one another).
Regarding claim 9, Sankrithi teaches the invention discussed in claim 1, further comprising a third of said stretched- quadrant fuselage segment interposed between said flight deck segment and said first stretched-quadrant fuselage segment (Figure 20 depicts a third fuselage segment integrally connected and in front of the plurality of fuselage segments connected to the tail segment discussed in claim 1).  

Regarding claim 12, Sankrithi teaches the invention discussed in claim 1, wherein said stretched-quadrant fuselage segment is configured to receive an LD-3 unit load device (Figure 21 demonstrates that the fuselage segment may be configured to receive one LD-3 unit load device, while Figure 22 demonstrates that the fuselage segment may be configured to receive two LD-3 unit load devices).
Regarding claim 13, Sankrithi teaches a stretched-quadrant fuselage segment for an aircraft (Figure 20 depicts a plurality of stretched-quadrant fuselage segments for an aircraft), comprising: a first end and a second end opposite said first end (as is depicted in Figures 15, 20, 23, and 26); a central longitudinal axis extending from said first end to said second end (while not explicitly depicted, a central longitudinal axis can be mapped onto most of the figures given the tube-like nature of a fuselage); a fuselage wall enclosing a central void from said first end to said second end (depicted in Figures 20-22), said fuselage wall comprising: an interior surface adjacent said central void (depicted in Figures 21 and 22); a selected separation distance between said interior surface and an inscribed circle centered on said central longitudinal axis (the selected separation distance is undefined, as such Figures 21 and 22 of Sankrithi meets this limitation) and tangent to said interior surface at a first tangent point (there are infinitely many tangent points between an inscribed circle with an undefined separation distance and the interior surface of Figures 21 and 22), a second tangent point vertically opposite said first tangent point (Figures 21 and 22), a third tangent point separated by an angle of about ninety degrees from said first tangent point (Figures 21 and 22), and a fourth tangent point transversely opposite said third tangent point (Figures 21 and 22); and said interior surface displaced from said inscribed circle by said selected separation distance at a first stretched quadrant protrusion positioned between said first tangent point and said fourth tangent point (quadrant protrusion forms a quarter of the fuselage seen in Figures 21 and 22), a second stretched quadrant protrusion positioned between said first tangent point and said third tangent point (quadrant protrusion forms a second quarter of the fuselage seen in Figures 21 and 22), a third 
Regarding claim 14, Sankrithi teaches invention discussed in claim 13, wherein a position of each of said first stretched quadrant protrusion, said second stretched quadrant protrusion, said third stretched quadrant protrusion, and said fourth stretched quadrant protrusion corresponds to: a vertical axis passing through said central longitudinal axis (while not explicitly depicted, the vertical axis would pass through the central longitudinal axis of the aircraft fuselage displayed in Figures 21 and 22), said first tangent point at an intersection between said vertical axis and said interior surface near said top of said fuselage (interior surface near the top of the fuselage can be found in Figures 21 and 22, and comprises a point coincident with the vertical axis), and said second tangent point at an intersection between said vertical axis and said interior surface near said bottom of said fuselage (bottom surface can of the fuselage can be found Figures 21 and 22, and comprises a point coincident with the vertical axis); a transverse horizontal axis forming an intersection with said central longitudinal axis and said vertical axis (while not explicitly depicted, a transverse horizontal axis would be formed with the meeting of the central longitudinal axis and vertical axis formed in the aircraft of Figures 21 and 22), said third tangent point at an intersection between said transverse horizontal axis and said interior surface near a port side of said fuselage (the interior port side of the fuselage is depicted in Figures 21 and 22, and comprises a point coincident with the transverse horizontal axis), and said fourth tangent point at an intersection between said transverse horizontal axis and said interior surface near a starboard side of said fuselage (the interior starboard side is depicted in Figures 21 and 22, and comprises a point coincident with the transverse horizontal axis); and a center of said inscribed circle positioned at said intersection of said transverse horizontal axis, said central longitudinal axis, and said vertical axis (limitation is intangible, but a meeting of the vertical, transverse horizontal, and central longitudinal axes would be formed with the fuselages displayed in 
Regarding claim 15, Sankrithi teaches the invention discussed in claim 14, wherein: said selected separation distance of said first stretched quadrant protrusion is positioned at an angular separation of about 45 degrees from said transverse horizontal axis and said fourth tangent point (as can be applied to Figures 21 and 22); said selected separation distance of said second stretched quadrant protrusion is positioned at an angular separation of about 135 degrees from said transverse horizontal axis and said fourth tangent point (as can be applied to Figures 21 and 22); said selected separation distance of said third stretched quadrant protrusion is positioned at an angular separation of about 225 degrees from said transverse horizontal axis (as can be applied to Figures 21 and 22); and said selected separation distance of said fourth stretched quadrant protrusion is positioned at an angular separation of about 315 degrees from said transverse horizontal axis (as can be applied to Figures 21 and 22). 
Examiner’s note: As currently written in claims 13-15, the separation distance, axes, and angles can read on to most circular, elliptical, and square fuselages in the art. These limitations are very broad.  
Regarding claim 18, Sankrithi teaches the invention discussed in claim 13, wherein said stretched-quadrant fuselage segment is configured for three-across seating (Figures 21 and 22 demonstrate that the fuselage may be configured to support two, three, and four across seating arrangements).
Regarding claim 19, Sankrithi teaches the invention discussed in claim 13, wherein said stretched-quadrant fuselage segment is configured to receive an LD-3 unit load device (Figure 21 demonstrates that the fuselage segment may be configured to receive one LD-3 unit load device, while Figure 22 demonstrates that the fuselage segment may be configured to receive two LD-3 unit load devices).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sankrithi et al. (EP 2840023 A1).
Regarding claim 5, Sankrithi teaches the invention discussed in claim 1. Sankrithi fails to teach a length of said first stretched-quadrant fuselage segment is in a range from 100 inches (254 centimeters) to 120 inches (305 centimeters). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length of the aircraft to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with adequate cargo storage (as taught by ¶ [0005 of Sankrithi]), since it has been held that where the general conditions of a claim are disclosed in the prior art (the fuselages disclosed in Sankrithi), discovering the optimum or workable ranges involves only routine skill in the art.  SEE MPEP 2144.05
Regarding claim 6, Sankrithi teaches the invention claimed and discussed in claim 1. Sankrithi fails to teach a length of said second stretched- quadrant segment is in a range from 40 inches (102 centimeters) to 290 inches (737 centimeters). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length of the aircraft to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with 
Regarding claim 7, Sankrithi teaches the invention claimed and discussed in claim 1. Sankrithi fails to teach a length of said flight deck segment is in a range from 180 inches (457 centimeters) to 220 inches (559 centimeters). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length of the aircraft, and subsequently the flight deck which is internal to the aircraft, to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with adequate cargo storage (as taught by ¶ [0005 of Sankrithi]), since it has been held that where the general conditions of a claim are disclosed in the prior art (the fuselages disclosed in Sankrithi), discovering the optimum or workable ranges involves only routine skill in the art.  SEE MPEP 2144.05
Regarding claim 8, Sankrithi teaches the invention claimed and discussed in claim 1. Sankrithi fails to teach a length of said tail segment is in a range from 280 inches to 330 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length of the aircraft, and subsequently the tail cone which is geometrically shaped to match the taper angles of the rear of the aircraft (as taught in ¶ [0039] of Sankrithi), to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with adequate cargo storage (as taught by ¶ [0005 of Sankrithi]), since it has been held that where the general conditions of a claim are disclosed in the prior art (the fuselages disclosed in Sankrithi), discovering the optimum or workable ranges involves only routine skill in the art.  SEE MPEP 2144.05
Regarding claim 9, Sankrithi teaches the invention claimed and discussed in claim 9. Sankrithi fails to teach a length of said third stretched- quadrant fuselage segment is in a range from 0 inches to 250 inches (635 centimeters). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the length of the aircraft to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with adequate cargo storage 
Regarding claim 16, Sankrithi teaches the invention claimed and discussed in claim 13. Sankrithi fails to teach an interior transverse width of said stretched-quadrant fuselage segment is in a range from 92 inches (234 centimeters) to 104 inches (264 centimeters). However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the width of the aircraft to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with adequate cargo storage (as taught by ¶ [0005 of Sankrithi]), since it has been held that where the general conditions of a claim are disclosed in the prior art (the fuselages disclosed in Sankrithi), discovering the optimum or workable ranges involves only routine skill in the art.  SEE MPEP 2144.05
Regarding claim 17, Sankrithi teaches the invention claimed and discussed in claim 13. Sankrithi fails to teach an interior height of stretched-quadrant fuselage segment is in a range from 92 inches (234 centimeters) to 104 inches (264 centimeters). However, Sankrithi does teach that the cabins in the fuselage would have a height of at least approximately 72 inches or greater to meet minimum standards of small transport aircraft (as taught in ¶ [0021]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the height of the aircraft to optimize fuselage volume while increasing passenger capacity and satisfying the need for passenger safety and comfort with adequate cargo storage (as taught by ¶ [0005 of Sankrithi]), since it has been held that where the general conditions of a claim are disclosed in the prior art (the fuselages disclosed in Sankrithi), discovering the optimum or workable ranges involves only routine skill in the art.  SEE MPEP 2144.05

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Helou, JR. (US 20180194548 A1)
Greiss et al. (US 20090294588 A1)
Bellanca (US Patent No. 2043980)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644